Exhibit Embassy Bancorp, Inc. Code of Conduct (2-09) Introduction Directors and officers of Embassy Bancorp, Inc. and other persons having the power to direct the management of the institution stand in a fiduciary relationship to the institution, to its account holders and to its shareholders.As a result of this fiduciary relationship, Company officers, Directors and other “affiliated persons” have a fundamental duty to avoid placing themselves in positions which create, or which could lead to, conflicts of interest or even the appearance of such conflicts.Consequently, the Company has adopted a specific Code of Conduct Policy.This plan is both general and specific in that it takes into consideration the conflict of interest and corporate opportunity regulations and policies that govern all banks, and addresses specifically the Company’s proposed business operations and personnel. This Code of Conduct Policy identifies areas in which conflicts of interest and usurpations of corporate opportunity could arise; describes policies and actions the Company will institute to avoid abuses in those areas; and establishes procedures for dealing with violations of the institution’s policies.This plan further describes specific business activities that the Company’s Directors and/or organizers are engaged in, and that the Company also is permitted by law to entertain, and gives a specific plan for dealing with the conflicts of interest and corporate opportunity problems in these areas.All persons who are affected by this Policy will receive copies of the Policy and will be required to become familiar with it.Further, all persons will be informed that their continued association with the Company depends upon their full compliance with the institution’s policies. I.
